The Court of Civil Appeals for the Fourth Supreme Judicial District has certified to this court the following statement and question:
"J. Endel brought suit against Norris in the justice court upon a claim of $131.53 and to foreclose a mortgage on personal property, and sued out a writ of sequestration, in the affidavit for which he stated the value of the property to be $225. The judgment was for plaintiff, by default, for the full amount of the claim, and foreclosure of the lien, from which no appeal was taken. The return upon the writ of sequestration shows the value of all the property seized as about $183.83, not including, however, a mule, which was valued in the affidavit for sequestration at $65, and which the return on the order of sale showed was sold for $60.25. The record of that proceeding is silent as to any ascertainment of the value of the mortgaged property by the justice; except that the judgment states the mule as valued at $65.
"The present action is by Norris against Endel for damages for the alleged wrongful and malicious issuance and levy of the said writ. One of the grounds alleged for this action, and one of the issues, is that the value of the property in controversy in the justice court, viz., the mortgaged property, exceeded the jurisdiction of that court and therefore the proceedings were void, and defendant thereby wrongfully took, under the semblance of legal authority, the plaintiff's property and converted it to his use and benefit. *Page 543 
"Question. — Was plaintiff, in this collateral proceeding, entitled to question the validity of the justice's judgment for want of jurisdiction, by reason of the value of the property there in controversy?"
We answer the above question in the negative.
Neither the affidavit upon which the writ of sequestration was based nor the return of the officer upon that writ determined the value of the property on which it was sought to foreclose the mortgage lien, nor did they limit the proof which might be made before the court upon that question. The record does not show that the property upon which it was sought to foreclose the lien was of greater value than the sum of $200. In this condition of the record, proof might have been made upon the trial of the case, showing the value to be within the jurisdiction of the court, and it will be conclusively presumed that such proof was made and that the court, upon inquiry, found it had jurisdiction of the subject matter of the suit. Martin v. Robinson, 67 Tex. 379
[67 Tex. 379]; Murchison v. White, 54 Tex. 78. In the case of Martin v. Robinson, the court said: "If it would be possible to prove facts sufficient to sustain the administration, it must be presumed, on such attack, that these very facts were proved before administration was granted." We think that this rule has peculiar force and application to this case, in which the question of jurisdiction depends upon a fact to be determined by the court on testimony produced at the trial.